                                                                            Case 2:19-cv-01954-JCM-NJK Document 25 Filed 03/26/20 Page 1 of 2



                                                                        1   Jared R. Richards, Esq.
                                                                            Nevada Bar No. 11254
                                                                        2   Dustin E. Birch, Esq.
                                                                        3   Nevada Bar No. 10517
                                                                            CLEAR COUNSEL LAW GROUP
                                                                        4   1671 W. Horizon Ridge Pkwy, Suite 200
                                                                            Henderson, NV 89012
                                                                        5   Phone: (702) 476-5900
                                                                            Fax: (702) 924-0709
                                                                        6   jared@clearcounsel.com
                                                                        7   dustin@clearcounsel.com
                                                                            Attorneys for Plaintiff
                                                                        8   Heriberto Plaza, Jr.

                                                                        9                               UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                         FOR THE DISTRICT OF NEVADA
                                                                       11
                          1671 WEST HORIZON RIDGE PARKWAY, SUITE 200




                                                                            HERIBERTO PLAZA, JR., an individual,                CASE NO.: 2:19-cv-01954-JCM-NJK
                                                                       12
CLEAR COUNSEL LAW GROUP




                                                                                                  Plaintiff,
                                   HENDERSON, NEVADA 89012




                                                                       13
                                                                            vs.
                                         (702) 476-5900




                                                                       14
                                                                            GEICO DIRECT; GEICO GENERAL
                                                                       15   INSURANCE COMPANY; DOES I
                                                                            through V; and ROE CORPORATIONS I
                                                                       16   through V,
                                                                                            Defendants.
                                                                       17

                                                                       18
                                                                               [PROPOSED] STIPULATION AND ORDER FOR DISMISSAL OF DEFENDANT
                                                                       19     GEICO DIRECT WITHOUT PREJUDICE AND FOR CORRECTION OF CAPTION

                                                                       20          Plaintiff Heriberto Plaza, Jr., by and through his counsel of record, Dustin E. Birch, Esq. of

                                                                       21   Clear Counsel Law Group, and Defendant Geico General Insurance Company, by and through its
                                                                       22   counsel   Wade M. Hansard, Esq. and Jonathan W. Carlson, Esq. of McCormick, Barstow,
                                                                       23
                                                                            Sheppard, Wayte & Carruth, hereby stipulate as follows:
                                                                       24
                                                                                   IT IS HEREBY STIPULATED and AGREED by and between Plaintiff and Defendant that
                                                                       25
                                                                            DEFENDANT GEICO DIRECT be dismissed from this action, without prejudice, and it is
                                                                       26

                                                                       27

                                                                       28
                                                                            Case 2:19-cv-01954-JCM-NJK Document 25 Filed 03/26/20 Page 2 of 2



                                                                        1          FURTHER STIPULATED and AGREED that the caption be corrected removing Geico
                                                                        2   Direct from same, becoming effective immediately upon the Court approving this Stipulation and
                                                                        3
                                                                            Order for Dismissal of Defendant Geico Direct Without Prejudice and for Correction of Caption.
                                                                        4
                                                                                   DATED this 25th day of March 2020.
                                                                        5
                                                                              CLEAR COUNSEL LAW GROUP                       MCCORMICK, BARSTOW, SHEPPARD,
                                                                        6                                                   WAYTE & CARRUTH, LLP
                                                                        7
                                                                              /s/ Dustin E. Birch                            /s/ Jonathan W. Carlson
                                                                        8     Jared R. Richards, Esq.                       Wade M. Hansard, Esq.
                                                                              Nevada Bar No. 11254                          Nevada Bar. No. 8104
                                                                        9     Dustin E. Birch, Esq.                         Jonathan W. Carlson, Esq.
                                                                              Nevada Bar No. 10517                          Nevada Bar No. 10536
                                                                       10     1671 W. Horizon Ridge Pkwy, Suite 200         Renee M. Maxfield, Esq.
                                                                              Henderson, NV 89012                           Nevada Bar No. 12814
                                                                       11     jared@clearcounsel.com                        8337 West Sunset Road, Suite 350
                          1671 WEST HORIZON RIDGE PARKWAY, SUITE 200




                                                                              dustin@clearcounsel.com                       Las Vegas, NV 89113
                                                                       12     Attorneys for Plaintiff                       Wade.hansard@mccormickbarstow.com
CLEAR COUNSEL LAW GROUP




                                                                              Heriberto Plaza, Jr.                          Jonathan.carlson@mccormickbarstow.com
                                   HENDERSON, NEVADA 89012




                                                                       13                                                   Renee.maxfield@mccormickbarstow.com
                                                                                                                            Attorneys for Defendant Geico General
                                         (702) 476-5900




                                                                       14                                                   Insurance Company
                                                                       15

                                                                       16

                                                                       17

                                                                       18
                                                                                   IT IS SO ORDERED.
                                                                       19

                                                                       20

                                                                       21                                               _________________________________________
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                       22

                                                                       23
                                                                                                                                       March 30, 2020
                                                                                                                               DATED: ____________________________
                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                         -2-
